REINHARD, Judge.
Movant appeals from the denial of his Rule 27.26 motion. The trial court held a hearing as to the effectiveness of movant’s counsel in not perfecting an appeal. It found in favor of the State after hearing testimony of movant and his original trial counsel.
The judgment of the trial court is based on findings of fact which are not clearly *17erroneous. No error of law appears and an opinion would have no precedential value.
The judgment is affirmed in compliance with Rule 84.16(b).
DOWD, P. J., and CRIST, J., concur.